Exhibit 99.1 H.B. Fuller Segment Results (as revised to reflect new operating segment structure) Fiscal year ended November 28, 2015 Q1 15 Q2 15 Q3 15 Q4 15 FY 2015 Net Revenue Americas Adhesives $ 194,073 $ 217,474 $ 206,623 $ 212,638 $ 830,808 EIMEA $ 134,115 $ 137,418 $ 133,512 $ 144,524 $ 549,569 Asia Pacific $ 55,343 $ 57,553 $ 54,645 $ 63,130 $ 230,671 Construction Products $ 58,456 $ 75,831 $ 72,404 $ 66,002 $ 272,693 Engineering Adhesives $ 28,674 $ 52,486 $ 56,949 $ 61,810 $ 199,919 Total H.B. Fuller $ 470,661 $ 540,762 $ 524,133 $ 548,104 $ 2,083,660 Operating Income Americas Adhesives $ 21,677 $ 35,727 $ 33,616 $ 36,758 $ 127,778 EIMEA $ 685 $ 2,294 $ 5,325 $ 6,813 $ 15,117 Asia Pacific $ 3,145 $ 2,944 $ 2,749 $ 4,115 $ 12,953 Construction Products $ 1,014 $ 6,354 $ 3,421 $ 2,977 $ 13,766 Engineering Adhesives $ ) $ 1,036 $ 3,432 $ 1,551 $ 871 Total H.B. Fuller $ 21,373 $ 48,355 $ 48,543 $ 52,214 $ 170,485 Depreciation Expense Americas Adhesives $ 3,890 $ 3,944 $ 3,852 $ 4,030 $ 15,716 EIMEA $ 3,901 $ 3,708 $ 3,616 $ 3,999 $ 15,224 Asia Pacific $ 1,398 $ 1,427 $ 1,402 $ 1,359 $ 5,586 Construction Products $ 1,476 $ 1,369 $ 1,411 $ 1,586 $ 5,842 Engineering Adhesives $ 913 $ 1,373 $ 1,630 $ 1,621 $ 5,537 Total H.B. Fuller $ 11,578 $ 11,821 $ 11,911 $ 12,595 $ 47,905 Amortization Expense Americas Adhesives $ 1,074 $ 1,071 $ 991 $ 1,038 $ 4,174 EIMEA $ 1,284 $ 1,163 $ 1,131 $ 1,163 $ 4,741 Asia Pacific $ 390 $ 347 $ 305 $ 302 $ 1,344 Construction Products $ 2,391 $ 2,408 $ 2,335 $ 2,345 $ 9,479 Engineering Adhesives $ 1,009 $ 2,010 $ 2,137 $ 2,090 $ 7,246 Total H.B. Fuller $ 6,148 $ 6,999 $ 6,899 $ 6,938 $ 26,984 EBITDA Americas Adhesives $ 26,641 $ 40,742 $ 38,459 $ 41,826 $ 147,668 EIMEA $ 5,870 $ 7,165 $ 10,072 $ 11,975 $ 35,082 Asia Pacific $ 4,933 $ 4,718 $ 4,456 $ 5,776 $ 19,883 Construction Products $ 4,881 $ 10,131 $ 7,167 $ 6,908 $ 29,087 Engineering Adhesives $ ) $ 4,419 $ 7,199 $ 5,262 $ 13,654 Total H.B. Fuller $ 39,099 $ 67,175 $ 67,353 $ 71,747 $ 245,374 EBITDA Margin Americas Adhesives % EIMEA % Asia Pacific % Construction Products % Engineering Adhesives )% Total H.B. Fuller % Adjusted EBITDA Americas Adhesives $ 26,818 $ 41,513 $ 38,935 $ 42,019 $ 149,285 EIMEA $ 6,025 $ 9,729 $ 10,691 $ 15,495 $ 41,940 Asia Pacific $ 4,983 $ 4,932 $ 4,588 $ 6,011 $ 20,514 Construction Products $ 5,510 $ 12,494 $ 9,067 $ 7,322 $ 34,393 Engineering Adhesives $ ) $ 4,714 $ 8,924 $ 8,306 $ 21,695 Total H.B. Fuller $ 43,087 $ 73,382 $ 72,205 $ 79,153 $ 267,827 Adjusted EBITDA Margin Americas Adhesives % EIMEA % Asia Pacific % Construction Products % Engineering Adhesives )% Total H.B. Fuller % Regulation G Disclosure: The information presented in the table above regarding segment operating income and earnings before interest, taxes, depreciation, and amortization (EBITDA) , EBITDA margin, adjusted EBITDA and adjusted EBITDA margin does not conform to generally accepted accounting principles (GAAP) and should not be construed as an alternative to the reported results determined in accordance with GAAP. Management has included this non-GAAP information to assist in understanding the operating performance of the Company and its operating segments as well as the comparability of results. The non-GAAP information provided may not be consistent with the methodologies used by other companies. All non-GAAP information is reconciled with reported GAAP results in the tables below. Adjusted EBITDA and adjusted EBITDA margin are non-GAAP financial measures. Adjusted EBITDA excludes non-recurring costs associated with various activities of the Company including: integrating the Tonsan and ProSpec acquisitions; combining Construction Products facilities in Illinois; ramping up new business with Lowes; the start-up of a new electronics facility in Yantai, China; the prior year’s implementation of SAP in North America; and inventory adjustments, plant inefficiencies and restructuring in EIMEA related to operational efficiency improvement projects. Adjusted EBITDA margin is defined as adjusted EBITDA divided by adjusted net revenue. 1 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION GRECONCILIATION In thousands (unaudited) Adjusted* 13 Weeks Ended 13 Weeks Ended February 28, 2015 Adjustments* February 28, 2015 Net income including non-controlling interests $ 9,795 5,482 15,277 Income from equity method investments ) - ) Income taxes 4,769 967 5,736 Interest expense 6,102 ) 6,002 Other income (expense), net ) - ) Special charges 2,361 ) - Segment operating income 21,373 3,988 25,361 Depreciation expense 11,578 - 11,578 Amortization expense 6,148 - 6,148 EBITDA $ 39,099 3,988 43,087 EBITDA margin % % * See disclosure on page 1 of Exhibit 99.1 2 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands (unaudited) Adjusted* 13 Weeks Ended 13 Weeks Ended May 30, 2015 Adjustments* May 30, 2015 Net income including non-controlling interests $ Loss from discontinued operations ) - Income from equity method investments ) - ) Income taxes 15,387 1,625 17,012 Interest expense 6,215 ) 5,985 Other income (expense), net - Special charges 934 ) - Segment operating income 48,355 Depreciation expense 11,821 - 11,821 Amortization expense 6,999 - 6,999 EBITDA $ 67,175 EBITDA margin % % * See disclosure on page 1 of Exhibit 99.1 3 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands (unaudited) Adjusted* 13 Weeks Ended 13 Weeks Ended August 29, 2015 Adjustments* August 29, 2015 Net income including non-controlling interests $ 26,886 31,321 Income from equity method investments ) - ) Income taxes 14,372 1,568 15,940 Interest expense 6,448 146 6,594 Other income (expense), net 1,040 - 1,040 Special charges 1,297 ) - Segment operating income 48,543 4,852 53,395 Depreciation expense 11,911 - 11,911 Amortization expense 6,899 - 6,899 EBITDA $ 67,353 4,852 72,205 EBITDA margin % % * See disclosure on page 1 of Exhibit 99.1 4 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands (unaudited) Adjusted* 13 Weeks Ended 13 Weeks Ended November 28, 2015 Adjustments* November 25, 2015 Net income including non-controlling interests $ 25,100 Income from equity method investments ) - ) Income taxes 21,327 ) Interest expense 6,256 ) 6,181 Other income (expense), net 1,219 - 1,219 Special charges 62 ) - Segment operating income 52,214 7,406 59,620 Depreciation expense 12,595 - 12,595 Amortization expense 6,938 - 6,938 EBITDA $ 71,747 7,406 79,153 EBITDA margin % % * See disclosure on page 1 of Exhibit 99.1 5 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands (unaudited) Adjusted* 52 Weeks Ended 52 Weeks Ended November 28, 2015 Adjustments* November 25, 2015 Net income including non-controlling interests $ 87,097 Loss from discontinued operations 1,300 ) - Income from equity method investments ) - ) Income taxes 55,855 3,935 59,790 Interest expense 25,021 ) Other income (expense), net 2,465 - 2,465 Special charges 4,654 ) - Segment operating income 170,485 22,453 192,938 Depreciation expense 47,905 - 47,905 Amortization expense 26,984 - 26,984 EBITDA $ 245,374 22,453 267,827 EBITDA margin % % * See disclosure on page 1 of Exhibit 99.1 6
